Title: To John Adams from Benjamin Rush, 22 September 1808
From: Rush, Benjamin
To: Adams, John



My dear Old & tried friend,
Philadelphia Septr: 22. 1808

The politicks of our City are under the direction of three Classes of people, old tories, merchents, and brokers. They are neither anticipating, nor retrospective animals. All their calculations are for the present moment. They know nothing of its treaties, nor of the former volcanic eruptions of the power and tyranny of France. The last shower with them is always the heaviest. Why then do you ask me “What our Statesmen think of the late events in Spain”? Mr Clymer is almost the only Citizen of Philadelphia with whom I converse upon political Subjects. His  mind retains the texture which the Revolution gave it. He is neither a Frenchman nor an Englishman, and laments that Americans partake too much of the principles of both. He is no Advocate for Mr Jefferson; but he boldly defends the embargo, and acquits him of partiality to the french nation. Your old friend Jos. Wharton who is another Citizen of Philada with to whose opinions I often listen in my medical Visits to his family, views the late events in Spain only not thru the medium of War, or Commerce, or government, but of the book of Daniel and the Revelations of St John only. He sees the fulfilment of the prophesies in every battle that is fought in that Country. He talks piously and learnedly upon the downfal of popery and Antichrist, of the dragon,—of the beast that came out of the  Sea & of his ten horns, and has no doubt but Napolion is to be the instrument of for preparing the world for the righteous and peaceable government of the Messiah over the Nations of the earth. Here my information respecting  your question must end. I hasten from it to add that from the present appearances it is probable Mr Ross will have a Majority of votes for the Chair of our State at the Approaching election.—In our city this will not probably be the next case from the Union that has taken place between the Democrats and Quids, and from the embargo being much less felt  by our Citizens, than by the country part of the State, owing to and this from the employment given to all classes of mechanics by the building of above 600 houses, two Churches, and two shot manufactories, one of which is to be 160 feet in height. A gentleman who called to see me a few days ago  intimated a desire to know to which of the Candidates for our government I wished success. I answered him by telling him a story of Sir Richard Steel who in travelling through Scotland stopped to ask a Shephard whom he saw watching a flock of Sheep what kind of weather it would be the next day. “Just such weather Sir as I please,” said the Shephard. “You mean” said Sir Richard (supposing him to be mad from his Answer) just such weather as God pleases”—“Well Sir—what pleases him” (said the Shephard) “pleases me.”—My blood circulates now too slowly through my Veins to expect any change for the better in our affairs from the exertions of an individual however well disposed he may be to accomplish it. The old game of “leap frog” will be played over  again should Mr: Ross be elected, and Snyder will not sacrifice the extensive powers our Constitution gives him, by advising, or Consenting to a Convention in order to change it.
Our papers teem with electioneering Scandal. From all treason, sedition, Conspiracies, and party rage good Lord deliver Us!—I have often heard when a boy of men’s selling their Souls to the Devil to releive a pressing want of money. This practice is now in disuse, but we do the same thing in another way by selling our time, our talents, our tempers, our moral feelings and principles, and sometimes our Wills, as well as our money, to a party. Under the constant pressure of the two powerful and opposite Currents that divide our City, I am enabled to keep my feet. Sooner that float after either of them, I would quit my Country, and go where these were human folly and madness had exhausted themselves, and where the extremity of Despotism had left nothing to fear,—I would in other words end my days in Constantinople or Paris.—
Could the Absurdities and Contradictions in principle and conduct of our two great parties be for the last 12 years be laid before the world in a candid & dispassionate manner we should be ashamed to call ourselves—men. The disputes of children about their nuts & gingerbread have less folly and wickedness in them.
From a dozen instances of what I allude to, I shall select but two. When the Spaniards shut the port of new Orleans against our Vessels, the cry of the whole federal party was for War, and the Acquisition of Louisissiana by force. Its immense resources in West & East India produce were enumerated in long, sensible & eloquent Speeches & pamphflets. When that country was purchased by Mr Jefferson, the same party condemned his Conduct, depreciated the trade, Soil, & people of that Country, and represented it as a Millstone about the neck of the United States. In the year 1798 the Democrats Opposed the election of Mr Ross upon the ground of his being a Deist. The federalists either denied it, or said his religious tenets had nothing to do with his qualifications for governor. In 1799 the federalists opposed the election of Mr Jefferson upon the ground of his being a Deist. The Democrats denied it, or said his infidel principles had nothing to do with his qualifications for President.—!!!—“Non aula, non eclesia, solum—sed totus mundus histrionem agunt.”
The Scriptures speak of nations being drunk, and of all the individuals of the human race being mad. What sober man or what man in his senses would think ing of walking in company, or reasoning with either of them?—
In reviewing my Attempts to regulate the winds, or in other words in reviewing my political life, which with the intervals of some years ended with the establishment of the general government, I often wish in the words of Shakespeare King Henry before one of his battles in France “for One tenthousand of those (not brave men) but hours that did no work for God, nor man nor myself, nor family during the time I have mentioned.—“What profit has the world, or my country had of  from those things to use the words of an Apostle wherof I am now ashamed”? none, none—none. Dr Jebb used to say “no good effort is lost.” If this be true,  let us console myself ourselves with the hope, that my our labors  (like the conversations of the people in the Winter at the North pole described by Mr Addison, which froze as they came out of their mouths and thawed in the Spring), will in like manner be thawed by time, and produce their fruits in knowledge & happiness in Centuries to come.
When I took up my pen I expected to write fill but a page or two with its contents, but my imagination has run away with it. Adieu! Adieu! with respects as usual I am Dear Sir ever yours

Benjn: Rush